DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


2.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1-7, the preamble “A non-pneumatic tire” in each of these claims renders the claims indefinite because the claims includes structure (i.e., “a wheel” in claim 1 and “the rim” in claims 3 and 4) in addition to tire structure.  As such, it is unclear whether the claims are directed to a non-pneumatic tire as set forth in the preamble or a non-pneumatic tire and wheel assembly as implied by the inclusion of non-tire structure (i.e., “a wheel” and “the rim”).
	Regarding claims 3 and 4, there is insufficient antecedent basis for “the rim” in each of these claims.


Drawings
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of ply spokes are formed of parallel reinforcements” as set forth in claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

5.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 431 and 432.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
6.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  The specification fails to describe the plurality of ply spokes being secured to a “radially inner portion” of the shearband as set forth in claim 5.

7.	The disclosure is objected to because of the following informalities:  All references to the term “shearband” (note paragraphs [010] and [021]) should be replaced the previously recited term -- shear band -- for consistency.  
Appropriate correction is required.

Claim Objections
8.	Claims 1 and 5 are objected to because of the following informalities:  Both occurrences of the term “shearband” should be replaced the previously recited term -- shear band -- for consistency.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson et al. (US 2003/0121581 A1; previously cited; hereinafter “Thompson”).
	Thompson discloses a non-pneumatic tire 100 comprising a ground contacting annular tread portion 110; a shear band (comprised of 120, 130 and 140); and a reinforcement structure (comprised of 115 and 150), wherein the reinforcement structure is formed from a reinforced ply strip that is continuously wound from an inner radius to an outer radius (Fig. 1; paragraph [0044] and claim 5) to form a plurality of ply spokes (note Fig. 1 shows a first radially-extending “ply spoke” at the axially inboard side of the tire and a second radially-extending “ply spoke” at the axially outboard side of the tire), wherein the outer radius is connected to the shearband (Fig. 1; paragraph [0020]), and the inner radius is connected to a wheel (Fig. 1; paragraph [0044]), wherein the plurality of ply spokes are oriented in the radial direction (Fig. 1), wherein the plurality of ply spokes are secured to the rim 10 (Fig. 1; paragraph [0044]), wherein the plurality of ply spokes are secured to a radially inner portion of the shearband (Fig. 1; paragraph [0020]), wherein the plurality of ply spokes are preloaded in tension (paragraphs [0016] and [0070-0072]), and wherein the plurality of ply spokes are formed of parallel reinforcements (paragraph [0071]).



Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


14.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

15.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Herold (US 1,016,991; previously cited).
	Thompson fails to disclose the plurality of ply spokes are clamped to the rim.
	Herold, however, teaches a non-pneumatic tire with a reinforcement structure formed from ply strips I, II, III, IV that are continuously wound from an inner radius to an outer radius (Figs. 1 and 2) to form a plurality of ply spokes I, II, III, IV (Fig. 2), wherein the plurality of ply spokes are clamped to the rim m via side plates t and bolts e (Fig. 1; lines 46-47).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-pneumatic tire and wheel assembly of Thompson so that its plurality of ply spokes are clamped to the rim, such as taught by Herold, as a well-known alternative connecting arrangement that would provide predictable results for securing the tire to the rim in a desired position while also preventing relative circumferential movement between the tire and wheel during use of the tire and wheel assembly.

Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kip T Kotter/Primary Examiner, Art Unit 3617